                                           Case 4:20-cv-05234-JST Document 24 Filed 09/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ARNOLD LEONG,                                       Case No. 20-cv-05234-JST
                                                       Plaintiff,                           ORDER TO SHOW CAUSE WHY
                                   8
                                                                                            CASES SHOULD NOT BE
                                                v.                                          CONSOLIDATED
                                   9

                                  10    WARREN HAVENS, et al.,
                                                       Defendants.
                                  11

                                  12    ARNOLD LEONG,                                       Case No. 20-cv-05236-JST
Northern District of California
 United States District Court




                                  13                   Plaintiff,
                                  14            v.
                                  15    WARREN HAVENS, et al.,
                                  16                   Defendants.
                                  17

                                  18
                                              These cases originated in the Alameda County Superior Court, where Plaintiff filed a
                                  19
                                       petition to confirm an arbitration award. See Case No. 20-cv-05234-JST, ECF No. 1-1 at 3. On
                                  20
                                       July 29, 2020, Defendant Warren Havens filed two identical notices of removal, resulting not only
                                  21
                                       in the removal of the case to this court, but also in the issuance of two separate case numbers. See
                                  22
                                       Case No. 20-cv-05234-JST ECF No. 1; Case No. 20-cv-05236-JST, ECF No. 1.
                                  23
                                              Under Federal Rule of Civil Procedure 42(a), “[i]f actions before the court involve a
                                  24
                                       common question of law or fact, the court may: (1) join for hearing or trial any or all matters at
                                  25
                                       issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary
                                  26
                                       cost or delay.” Fed. R. Civ. P. 42(a). “Consolidation is permitted as a matter of convenience and
                                  27
                                       economy in administration, but does not merge the suits into a single cause, or change the rights of
                                  28
                                           Case 4:20-cv-05234-JST Document 24 Filed 09/23/20 Page 2 of 2




                                   1   the parties, or make those who are parties in one suit parties in another.” Enter. Bank v. Saettelle,

                                   2   21 F.3d 233, 235 (9th Cir. 1994) (quoting Johnson v. Manhattan Ry., 289 U.S. 479, 496–97

                                   3   (1933)). “In determining whether consolidation is warranted, courts look to the existence of

                                   4   common questions of law or fact and weigh the interests of judicial economy against any delay or

                                   5   prejudice that might result.” Butler v. Raugh, No. C19-964RSM, 2019 WL 3716447, at *2 (W.D.

                                   6   Wash. Aug. 7, 2019). “[C]onsolidation is within the broad discretion of the district court . . . and

                                   7   trial courts may consolidate cases sua sponte.” In re Adams Apple, Inc., 829 F.2d 1484, 1487 (9th

                                   8   Cir. 1987) (citations omitted).

                                   9          These cases appear to be particularly good candidates for consolidation, given that they are

                                  10   identical in all respects. Accordingly, the parties are hereby ORDERED TO SHOW CAUSE why

                                  11   these cases should not be consolidated for all purposes. A written response to this order is due

                                  12   September 30, 2020. The Court will take the matter under submission on that date unless the
Northern District of California
 United States District Court




                                  13   Court orders otherwise. If no response is received, the Court will consolidate the cases.

                                  14          IT IS SO ORDERED.

                                  15   Dated: September 23, 2020
                                                                                        ______________________________________
                                  16
                                                                                                      JON S. TIGAR
                                  17                                                            United States District Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
